DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim(s) 33-36 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected embodiment, there being no allowable generic or linking claim. Non-elected independent group of claims 33-36 should be cancelled for proper format in the event of an allowance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 37-38, 40-41, 43-45, 47-48 and 50-56 are rejected under 35 U.S.C. 103 as being unpatentable over Ugur et al. (US 2018/0007395) in view of Denoual et al. (US 2016/0182927).

Regarding claim 37, Ugur discloses a method to produce media data (see fig. 4), comprising: putting a sample entry of first media data  (see 300 in fig. 4) in a first media track  (see 330 in fig. 4), wherein the first media data is timed media data (see “start = 60 seconds” in fig. 6), and the sample entry contains metadata  (see “Media segment” from “Segment info” in fig. 6) pointing to the sample of the first media data; putting an access unit entry of second media data (see 400 in fig. 4; see 704 in fig. 7) in a second media box (see 430 in fig. 4), wherein the access unit entry contains metadata pointing to the access unit of the second media data (see 704 in fig. 7), and the second media data is timed or non-timed media data (e.g. see timed media in ¶ [0082]).
Although Ugur discloses setting dependency information between the samples of the first media data and the access units of the second media data (see 502 dependent on 500 in fig. 4), it is noted that Ugur does not provide the particular wherein the dependency information to indicate that two or more temporally-discontinuous samples of the first media data reference to the same group of access units of the second media data.
However, Denoual discloses a scalable coding wherein the dependency information to indicate that two or more temporally-discontinuous samples of the first media data reference to the same group of access units of the second media data (see fig. 1b; see pointers of base and enhancement layers in fig. 5).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Denoual teachings of media track referencing into Ugur media track coding for the benefit of allows efficient access to specific tiles in the context of HTTP streaming.

Regarding claims 38, 45, 52 and 55, Ugur further discloses wherein the operation of setting dependency information between sample of the first media data and access unit of the second media data to indicate that two or more temporally-discontinuous samples of the first media data reference to the same group of access units of the second media data to synchronize the access unit and the sample depending on it further comprising: marking two or more temporally-discontinuous samples in the first media data as a sample group (see 704 in fig. 7; see Adaptation set 0-2 in fig. 6), wherein the said samples meet one of the following requirements: if the second media data is timed media data (e.g. see ¶ [0082]), the encoding or decoding of the said samples reference to the same group of access units in the second media data (see 552 and 554 in fig. 10; e.g. see ¶ [0083]), wherein the same group of access units and at least one of the said samples are not temporally aligned (see 552 and 554 in fig. 10);

Regarding claims 40 and 47, Ugur further discloses comprising: putting description information of the sample group in the first media track  (see “Segment info” in fig. 6), wherein the description information of the sample group contains an identifier indicating that the encoding or decoding of the said samples reference to the same group of access units  (see “Period ID” in fig. 6).

Regarding claims 41, 48, 53 and 56, Ugur further discloses wherein the operation of setting dependency information between sample of the first media data and access unit of the second media data to indicate that two or more temporally-discontinuous samples of the first media data reference to the same group of access units of the second media data  further comprising: putting dependency metadata for each sample respectively, wherein the sample is one of two or more temporally-discontinuous samples in the first media data (see 704 in fig. 7) and the said two or more temporally-discontinuous samples meet one of the following requirements: if the second media data is timed media data (e.g. see ¶ [0082]), the dependency metadata corresponding to each sample contains index information that points to the same group of access units in the second media data(see 552 and 554 in fig. 10; e.g. see ¶ [0083]), wherein the index information is any information other than the presentation time information of the sample of the first media data (e.g. see ¶ [0083]), and wherein the encoding or decoding of the said two or more temporally-discontinuous samples reference to the same group of access units, and wherein the same group of access units and at least one of the said two or more temporally-discontinuous samples are not temporally aligned (see “Period ID” in fig. 6; e.g. see ¶ [0083]). 

Regarding claims 43 and 50, Ugur further discloses wherein putting dependency metadata for each sample respectively (see 556 for 552 and 554 in fig. 10), wherein the sample is one of two or more temporally-discontinuous samples in the first media data also comprises: putting the dependency metadata in segment index data box (see “Period ID” in fig. 6).

Regarding claim 44, the claim(s) recite a method with analogous limitations to claim 37, and is/are therefore rejected on the same premise.

Regarding claim 51, the claim(s) recite an apparatus with analogous limitations to claim 37, and is/are therefore rejected on the same premise. Furthermore, Ugur discloses processor (see 56 in fig. 1); memory (see 58 in fig. 1); And one or more programs are used to complete the following methods (e.g. see ¶ [0375]), and the media data produced by the processor is stored in the memory (see 58 in fig. 1).

Regarding claim 54, the claim(s) recite an apparatus with analogous limitations to claim 51, and is/are therefore rejected on the same premise.

Allowable Subject Matter
Claim(s) 39, 42, 46 and 49 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments with respect to claims 37-38, 40-41, 43-45, 47-48 and 50-56 have been considered but are moot in view of the new ground(s) of rejection. 

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Wang (US 2020/0351572), discloses track reference information and identifier.
2.	Hannuksela (US 2016/0212439), discloses scalable coding with media data, sample entry and timed metadata.
3.	Nakazawa et al. (US 2018/0227626), discloses timed and non-timed media data coding.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702. The examiner can normally be reached M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485